59 U.S. 384 (1855)
18 How. 384
THE MECHANICS' AND TRADERS' BANK, BRANCH OF THE STATE BANK OF OHIO, PLAINTIFF IN ERROR,
v.
CHARLES THOMAS, TREASURER OF HAMILTON COUNTY.
Supreme Court of United States.

*385 Mr. Stanberry, for the plaintiff in error, and Mr. Pugh, for the defendant in error.
Mr. Justice WAYNE delivered the opinion of the court.
We find upon the agreed statement of facts in this case, that it is ruled by the decision of the court in the cases of the Piqua Branch of the State Bank of Ohio v. Knoop, 16 Howard, 369, and that of Dodge v. Woolsey, decided at this term. We therefore reverse the decision of the supreme court of Ohio, and direct a mandate to be issued accordingly.
Mr. Justice CATRON, Mr. Justice DANIEL, and Mr. Justice CAMPBELL dissented.